DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Acknowledgement is made of the amendment to the title of the invention. As the title more accurately reflects the claimed subject matter, the amendment is accepted and previous objection removed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Acknowledgement is made of the amendment and arguments filed on 08/24/2022 in which 16 was amended to overcome the previous 112 rejection. Claim 12 was previously canceled, therefore claims 1-11 and 13-20 are pending for examination below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sortomme [US 2013/0229149].
With respect to claims 1 and 11, Sortomme discloses a charging station for charging electric vehicles [Fig. 1], the charging station comprising: a network connection point for exchanging electrical power with an electrical supply network [112]; at least one charging terminal, in each case for charging an electric vehicle [114/116/118 and EVs 104-110]; and a control device for controlling the charging station [102], wherein the control device is configured to: determine an equivalent storage capacity and transmit the equivalent storage capacity to a receiver outside the charging station [par. 0050-0051, equation 2; determination of the regulation capacity that can be bid into/out of the marker each hour to/from the EVs], wherein the equivalent storage capacity describes a value which corresponds to a storage capacity of an equivalent electrical storage device which can absorb or emit as much energy as the charging station can absorb or emit by changing its absorbed or emitted power for a predetermined support period [par. 0039; dispatch controller 120 switches charging states of the EVs between off/on to make discretized regulation signals of the aggregate EVs match the regulation signal of grid 112, i.e. control of the precise volume of energy transfer].

With respect to claims 2 and 13, Sortomme further discloses the charging station has a transmission interface for transmitting the equivalent storage capacity to a receiver outside the charging station, the control device is configured to determine the equivalent storage capacity at least depending on at least one of: a charging situation of the at least one charging terminal; a current storage capacity of at least one electrical storage device of the charging station; or an operating point of at least one controllable consumer [par. 0034,0050; current battery state, SOC, is taken into account].
With respect to claim 3, Sortomme further discloses wherein the control device is configured to determine and transmit at least one of: {a positive equivalent storage capacity or a negative equivalent storage capacity as the equivalent storage capacity, wherein: the positive equivalent storage capacity specifies an amount of energy that can additionally be fed into the electrical supply network or an amount of energy a withdrawal from the electrical supply network can be reduced, and the negative equivalent storage capacity specifies an amount of energy that can additionally be absorbed from the electrical supply network or an amount of energy a feed-in to the electrical supply network can be reduced} [par. 0034; the regulation down or up capacities increase/decrease the charging rate of an EV above a preferred operating point, see also equations 2 and 3].

With respect to claims 4, 14, and 19, Sortomme further discloses wherein for determining the equivalent storage capacity, a current charging power with which one or a plurality of electric vehicles are charged is divided into: a minimum charging power which specifies a charging power, wherein the current charging power is configured to not fall below the charging power, and an available charging power by which the current charging power is configured to be reduced [par. 0039, 0051-0056; Eni(P) is the expected value of energy received over the period by the EV, control 120 allows switching of the power on and off which provides the minimum power as 0 and an available power is at least represented by RegUi*ExU]. 

With respect to claims 5 and 15, Sortomme further discloses the control device is configured to at least one of: {receive a specification of an equivalent storage capacity externally, from a network operator, control the charging station in such a way that the predetermined equivalent storage capacity is reached, or output information regarding which equivalent storage capacity is configured to be provided in the event the predetermined equivalent storage capacity cannot be reached} [par. 0029, 0039; utilities sending out regulation signal supports output information].

With respect to claim 6, Sortomme further discloses wherein a period of a momentary reserve, primary control, secondary control, positive or negative minute reserve, or balancing group management is taken as a basis for a predetermined support period [par. 0029; discloses a time period for the controlling].

With respect to claim 7, Sortomme further discloses wherein a charging power curve is taken as a basis for determining the equivalent storage capacity [par. 0056; i.e. historical data of power for the equation]. 

With respect to claim 8, Sortomme further discloses wherein the control device is configured to determine an emergency storage capacity which specifies an increased amount which relates to an equivalent storage capacity, wherein the equivalent storage capacity arises if a minimum charging power is taken into account as the charging power which is to be taken into account, if a reduction of the charging power to zero is also taken into account for determining the equivalent storage capacity [i.e. when all EVs are in the off state resulting in the power extracted from the grid to be zero/minimal allowing for a maximum equivalent storage capacity to be obtained], or even a reduction to a negative value, in the case of which power is withdrawn from the at least one electric vehicle [par. 0039; dispatch controller 120 allows switching of charging states to make discretized regulation with the grid, ].

With respect to claim 9, Sortomme further discloses wherein depending on the determined equivalent storage capacity, a support power is provided to the electrical supply network, wherein a momentary reserve, a support power for a primary control, a support power for a secondary control, a support power for a positive or negative minute reserve, or a support power for balancing group management [par. 0026; the aggregator bids the combined capacities of EVs into the appropriate market].

With respect to claim 10, Sortomme further discloses wherein the control device is configured to control at least one of the following: {charging of the at least one electric vehicle to specify in each case at least one charge set value or an available charging power to the relevant charging terminals; storing or withdrawing electrical power of the at least one electrical storage device; exchanging electrical power via the network connection point; or driving of the at least one controllable consumer} [par. 0039,0051; calculation of an expected value of energy received by EVs].

With respect to claim 17, Sortomme further discloses wherein the wherein determining the equivalent storage capacity includes the current charging power with which the one or the plurality of electric vehicles are charged is further divided into an additional charging power by which the current charging power is configured to be increased, wherein the positive equivalent storage capacity is determined depending on the minimum charging power, and wherein the negative equivalent storage capacity is determined depending on the additional charging power [par. 0039, 0051-0058; the controller 120 switches charging states of the EVs to match the regulation signal associated with the grid 112 and the positive or negative storage capacity therefore depends on how frequently the EVs are in the off state, i.e. the minimum state of charging power].

With respect to claim 18, Sortomme further discloses wherein the equivalent storage capacity is determined further depending on at one of: {an operating point of at least one controllable consumer; or determining and transmitting at least one of a positive equivalent storage capacity or a negative equivalent storage capacity, wherein the positive equivalent storage capacity specifies an amount of energy that can additionally be fed into the electrical supply network or an amount of energy a withdrawal from the electrical supply network can be reduced, and the negative equivalent storage capacity specifies an amount of energy that can additionally be absorbed from the electrical supply network or an amount of energy a feed-in to the electrical supply network can be reduced} [par. 0039; dispatch controller controls charging power dynamically with respective to the EVs and in relation to varying loads by control of the power with the on/off switches].

With respect to claim 20, Sortomme further discloses wherein the receiver outside the charging station is a data terminal, a cable connection to the receiver, or a transmitting and receiving unit for operating a wireless connection to the receiver [i.e. as illustrated it is a cable connection].

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if canceled and rewritten into independent claim 11 including all of the limitations of the base claim and the intervening claims.
With respect to claim 16, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein a charging power curve which is known, expected, or forecasted is taken as a basis for determining the equivalent storage capacity, wherein an emergency storage capacity is determined, wherein the emergency storage capacity specifies a maximum equivalent storage capacity which relates to the equivalent storage capacity, wherein the equivalent storage capacity arises when a minimum charging power is also taken into account as the charging power, which is to be taken into account, when a reduction of the charging power to zero is also taken into account for determining the equivalent storage capacity, or even a reduction to a negative value, in a case in which power is withdrawn from the at least one electric vehicle, wherein depending on the equivalent storage capacity, the control device is configured to: charge the at least one electric vehicle is controlled, in each case at least one charge set value or an available charging power is specified to the relevant charging terminals, store or withdrawal electrical power of the at least one electrical storage device is controlled, exchange electrical power via the network connection point is controlled, and/or drive the at least one controllable consumer is controlled.”

Response to Arguments
Applicant's arguments filed on 08/24/2022 have been fully considered but they are not persuasive.
First, Applicant submits on page 10 that the charging station can be scheduled like a fictitious (virtual) energy storage grid since the equivalent storage capacity can be understood as a virtual amount of energy. Then on page 11 positively argues that Sortomme fails to disclose the claimed subject matter because “Sortomme fails to teach or suggest a determination of an equivalent storage capacity to schedule the charging station as if it were a virtual energy storage facility in grid operation.” 
In response to this argument, the Examiner agrees. However, these features upon which applicant relies (i.e., scheduling of virtual energy) are not recited in the rejected claim(s). Had Applicant amended the claims to support this argument the 102 rejection in view of Sortomme would indeed be overcome. Still, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Next, on page 12, Applicant argues the claimed equivalent storage capacity (as defined by the claim) in which the value corresponds to storage that can absorb or release as much energy as the charging station can absorb or emit by changing its absorbed or emitted power for a predetermined support period is not disclosed by Sortomme because the dispatch controller 120 does not receive any information in the form of demanding equivalent capacity and switching charging states of EVs does not teach transmitting the equivalent storage. 
In response the Examiner respectfully disagrees. The working point of the aggregator is selectively raised by controlled activation and deactivation of the charging processes of the electric cars, i.e. more energy is extracted from the power grid, or the working point is selectively lowered, i.e. less energy is extracted from the power grid in order to satisfy a regulation requirement. The precise volume of the raising or lowering per electric car is described by the last two terms of equation two. Additionally, as noted in the rejection, the amount of regulation capacity that can be bid into the market is determined each hour from each vehicle of the set of vehicles. Under BRI, the expression “transmit an equivalent storage capacity” in interpreted as a differential power transmission since the differential power represents an amount that can be absorbed or emitted as much as the charging station/EV over the period of the hour. 
For these reasons the rejection is proper, and thus maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859